B. E. SAFFOLD, J.
Does the certificate of purchase of real property, which the tax-collector is required to give, under section seventy-two of the revenue act of 1868, vest such title in the purchaser as will support ejectment brought by him, against the owner in possession, within two years from the date of the tax sale ?
Section seventy-three of the act makes the certificate assignable by indorsement simply, with the effect of transferring to the assignee all the right and title of the original purchaser. Such a mode of conveying the title of land is not recognized by our law, either in judicial sales, or by the contract of the parties. R. C. §§ 1535, 1536, requires the conveyance to be attested by at least one witness, or acknowledged before a competent officer; and section 1589, in respect to mortgages, clothes the assignee or transferree of the money secured with the right of the mortgagee, only so far as to execute a power of sale, if such is given. Graham & Rogers v. Newman, 21 Ala. 497, decides that there must be a deed from the mortgagee to !the assignee of the mortgaged premises, with suitable words to convey the property itself.
The revenue act of 1868 did not intend to alter the general law of the conveyance of real property. Its eighty-seventh section declares, that it is the deed of the probate judge, which “ shall vest in the purchaser all the right, title, interest, and estate of the former owner, in and to the land conveyed.” This deed is not to be made, until the usual time for redemption has elapsed, and it is to be acknowledged as other deeds of land. The eightieth section, authorizing redemption, requires no more of the owner than, within two years from the date of the sale, to deposit with the probate judge double the amount of the purchase-money, with ten per cent, per annum interest, the cost of the certificate of purchase, all subsequent taxes, and one dollar. The eighty-fourth section, which denies possession to the redeeming owner, until he pays to the pur*471chaser the value of improvements made by him, has its application in cases where the purchaser has obtained possession without suit. That “ right, title, interest, and estate,” which the tax deed divests out of the former owner, and vests in the purchaser, is the foundation of the recovery in ejectment.
The judgment is affirmed.